Citation Nr: 0505298	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to nonservice-connected death 
pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant, E. V. A., and L. L. V.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had recognized guerilla service from December 
1942 to April 1946.  He died in March 1950.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).   

This case has previously come before the Board.  In November 
2003, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection for nonservice-connected death pension 
was denied in a November 1997 decision.  The appellant did 
not appeal.  

2.  Since the prior decision, evidence by itself or when 
considered with previous evidence of record that relates to 
an unestablished fact necessary to substantiate the claim has 
not been presented or secured.  

3.  The evidence added to the record since the last rating 
decision is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The November 1997 decision, which denied entitlement to 
service connection for nonservice-connected death pension, is 
final.  Evidence submitted since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The AOJ denied entitlement to non-service connected death 
pension in a November 1997 decision.  The evidence of record 
at the time of the prior final denial included the following:

Service records reflect recognized guerilla service from 
December 1942 to April 1946.  The appellant submitted 
additional evidence, to include photographs, articles, a 
death certificate, and statements.  

The evidence added to the record since the prior final denial 
includes the following:

In March 1998 the service department certified that the 
veteran had recognized guerilla service or Regular Philippine 
Army service from December 4, 1942 to April 20, 1946.  USAFFE 
service was listed as "none."  

The appellant submitted numerous statements in support of the 
claim.  The statements note the veteran had recognized 
guerilla service until December 1946.  Copies of service 
records were submitted.  

In July 2004, the National Personnel Records Center (NPRC) 
certified that the appellant had recognized guerrilla service 
from December 1942 to April 1946.  

A Philippine Army certificate of discharge shows the veteran 
was separated in April 1946.  

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in August 2001 and March 2004.  

In this case, the claimant was informed of the duty to notify 
and the duty to assist.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that she should submit pertinent evidence in her 
possession per 38 C.F.R. § 3.159(b)(1).  She was advised of 
how and where to send this evidence and how to ensure that it 
was associated with her claim.  

In this case, a rating decision was issued in April 2002.  A 
VCAA letter was issued in February 2004.  A supplemental 
statement of the case was issued in April 2004.  Thus, the 
appellant had notice.  The claimant was specifically advised 
of the type of evidence that would establish the claim.  The 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The file contains service department 
certifications of service.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that this case has been previously remanded.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2004).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  38 C.F.R. §§ 3.40, 
3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 
66,763-66,767 (December 27, 2001)).  Service as a Philippine 
Scout, with certain exceptions, is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowances.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, 
United States Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, is included 
for compensation benefits, but not for pension or burial 
benefits. 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.40(d)(1).  
Service as a guerilla by a member of the Philippine Scouts or 
the Armed Forces of the United States is considered as 
service in his or her regular status.  Id. See also, 38 
C.F.R. § 3.40(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection for 
nonservice-connected death pension was previously addressed 
and denied by the AOJ in November 1997.  At the time of the 
prior decision, the record included the service records and 
statements from the appellant.  The evidence was reviewed and 
service connection for nonservice-connected death pension was 
denied based on a finding that the veteran had recognized 
guerilla from December 1942 to April 1946.  That decision is 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record reflected that 
the veteran had recognized guerilla service from December 
1942 to April 1946.  

Since that determination, the appellant has applied to reopen 
her claim for entitlement to service connection for 
nonservice-connected death pension.  The evidence submitted 
since the prior final denial in November 1997 is not new and 
material.  Essentially, the evidence added to the record 
since the November 1997 decision consists of service 
department certifications of service, lay statements, private 
medical records and the appellant's statements.  The records 
added to the records certifying service from December 1942 to 
April 1946 are cumulative or redundant and do not raise a 
reasonable possibility of substantiating the claim.  

At the time of the prior denial, the evidence reflected 
recognized guerilla service from December 1942 to April 1946.  
Since that determination, there has been no evidence of 
recognized service for pension purposes.  In fact, in July 
2004, the service department again certified that the 
appellant had only recognized guerilla service from December 
1942 to April 1946.  The Board notes that the Philippine 
documents are consistent with the service department's 
certification.  

The Board notes that the private medical records have no 
bearing on whether or not the veteran had qualifying military 
service.  Therefore, they are not material.  Similarly, the 
evidence submitted in January 2005 essentially consists of 
copies of documents already contained in the file and is 
thus, cumulative or redundant.  

Inasmuch as the service department's determination regarding 
the appellant's service is binding on VA, the Board must 
conclude that the appellant has not submitted new and 
material evidence.  The added evidence is not probative of 
the issue concerning the veteran's service and does not raise 
a reasonable possibility of substantiating the claim.  The 
Board emphasizes that the veteran's service was the basis for 
the denial of the claim in November 1997.  Then and now, the 
evidence clearly shows the veteran's service was limited to 
Regular Philippine Army or recognized guerilla service from 
December 1942 to April 1946.  Therefore, the additional 
evidence is not material as defined under 38 C.F.R. § 3.156.  
In the absence of new and material evidence, the November 
1997 is not reopened.




ORDER

The application to reopen a claim for nonservice-connected 
death pension benefits is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


